     Case 2:18-cv-01516 Document 41 Filed 09/13/21 Page 1 of 2 PageID #: 244




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION


BRIAN CHRISTIAN ALEXANDER,

                                  Plaintiff,

v.                                                          CIVIL ACTION NO. 2:18-cv-01516

SOUTH CENTRAL REGIONAL JAIL,

                                  Defendant.



                                                  ORDER


        Pending before the Court is Defendants C.O. Slone, C.O. Payne, and Captain Thompson’s

(collectively, “Defendants”) Motion for Summary Judgment. (ECF No. 28.) By Standing Order

entered January 4, 2016, and filed in this case on December 13, 2018, this action was referred to

United States Magistrate Judge Dwane L. Tinsley for submission of proposed findings and a

recommendation for disposition (“PF&R”). Magistrate Judge Tinsley entered his PF&R on August

11, 2021, recommending this Court grant the Defendants’ Motion for Summary Judgment and

dismiss as a matter of law the claims against C.O. Slone, C.O. Payne, and Captain Thompson, as

well as the claim against C.O. Kirkwood. 1 (ECF No. 37.)

        This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn,

474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review



1
 The Court notes that Magistrate Judge Tinsley has indicated that he will, by separate order, address the claims
asserted against medical staff members Jessica Thornhill and Nurse Kadee Damron. (ECF No. 37 at 1.)
    Case 2:18-cv-01516 Document 41 Filed 09/13/21 Page 2 of 2 PageID #: 245




and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th

Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes general

and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were originally due by August 30, 2021. (ECF No.

37.) However, on August 20, 2021, Plaintiff Brian Alexander (“Plaintiff”) notified the Court of

a change in address. (ECF No. 38.) The Clerk of Court reissued the PF&R to Plaintiff’s new

address on August 24, 2021. To date, no objections have been filed. Accordingly, the Court

ADOPTS the PF&R, (ECF No. 37), and GRANTS the Defendants’ Motion for Summary

Judgment, (ECF No. 28), and DISMISSES Plaintiff’s claims against Defendants C.O. Slone, C.O.

Payne, and Captain Thompson. The Court further DISMISSES the claim against C.O. Kirkwood

pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B). This matter remains referred to Magistrate

Judge Tinsley.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         September 13, 2021




                                               2
